EXHIBIT 10.1

 

AGREEMENT

 

This Agreement is made and entered on the 15 day of September, 2017, by and
between Altavista Energy, Inc., a Kansas corporation ("Seller"), and Mid-Con
Drilling, LLC, a Kansas Limited Liability Company ("Buyer"), governed by the
laws of the State of Kansas.

 

In consideration of the mutual covenants and Agreements contained herein, the
sufficiency and adequacy of which are mutually acknowledged, the Parties agree
as follows:

 

1. SALE OF PROPERTY. Seller is the owner of 100% of the Working Interest in and
to the oil and gas leases described in Exhibit A attached hereto (the "Leases").
Seller agrees to sell its working interest in the Leases in current condition
together with all of its right, title and interest in and to all rights,
privileges and easements appurtenant thereto, free and clear of all liens and
encumbrances, to Buyer for the total sum of Five Hundred and Thirty Thousand
Dollars ($530,000.00), including all personal property now in place on the
Leases. The purchase price shall be paid as follows:

 

Five Hundred and Thirty Thousand Dollars ($530,000.00) at Closing to be paid in
collected funds.

 

Seller has full power and lawful authority to bargain, grant, sell, mortgage,
assign, transfer, convey and grant 100% of the Working Interest in the Leases in
the manner and form provided, without obtaining the waiver, consent or approval
of any lessor, sublessor, governmental agency or entity or party whomever or
whatever.

 

2. ASSIGNMENT FORMS. Seller shall at Closing assign to Buyer in "as is"
condition, free and clear of all liens and encumbrances, all its Working
Interest in the Leases. All assignments will have an effective date of October
1, 2017.

 

3. CLOSING. Closing shall be on or before Monday, October 2, 2017, at a time and
location mutually agreeable to Buyer and Seller. Buyer shall deliver to Seller
the full payment of Five Hundred and Thirty Thousand Dollars ($530,000.00) at
Closing to be paid in collected funds.

 

4. POSSESSION. Time is of the essence. Upon full payment due on Closing, Buyer
shall be entitled to possession of the Leases and the personal property
described in the Assignment forms on the date of Closing and not before. Failure
to close on or before October 2, 2017, shall render this sale null and void.

 

5. DEFAULT. This is an absolute sale and the Parties acknowledge they will
change their respective positions at the signing of this Agreement and each
commit to the performance of acts required of them by the terms of this
Agreement. The Parties agree that it is not possible to quantify the losses
which may accrue to the Seller or Buyer should either not perform this
Agreement, and thus should either party default on this Agreement the Agreement
becomes null and void and both Parties will have no further obligation to one
another.

 



  1

   



 

6. SELLER RETENTION. Seller shall continue to operate and produce all of the
leases until the date of Closing. Seller shall retain all production from said
operations during such executory period and shall pay and be responsible for all
expenses and liabilities to the effective date of the Assignment forms. Seller
intends to sell all production on or before September 30, 2017. All continuing
services such as utilities, pumper fees and related expenses shall become on the
date of Closing Buyer's liability.

 

7. TIME IS OF THE ESSENCE. It is very important to Seller that this sale is
performed in a prudent and timely manner. Time is of the essence. Thus, all
things which are required to be done by certain dates must be done; otherwise,
such failure shall be deemed a material default.

 

8. CONSENT OF SELLER. Although Buyer shall not take possession until Closing,
Buyer shall be permitted to come upon the Leases to make such inspections of the
properties as it may reasonably desire. Nothing shall be removed from any of the
Leases while making such inspections and respect must be paid to the landowner
rights where the Leases are located.

 

9. JOINT DRAFTING. The Parties shall be considered joint drafters of this
Agreement so as not to construe this contract against one Party as drafter more
than the other.

 

10. COUNTERPARTS. This Agreement may be signed in two or more counterparts.

 

11. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors, heirs,
administrators and assigns. Either Buyer or Seller may assign all or any portion
of their rights hereunder to a third party.

 

In Witness Whereof, the Parties have entered into this Agreement as of the date
opposite the signatures below to be effective on the date last signed.

 

 



  ALTAVISTA ENERGY, INC. - SELLER         9/18/2017 By: /s/ Douglas G. Evans

Date

 

Douglas G. Evans       President          

 

MID-CON DRILLING, LLC – BUYER

 

 

 

 

 

September 15th, 2017

By:

/s/ James A. Doris

 

Date

 

James A. Doris

 

 

 

President of Sole Member,

 

 

 

Viking Energy Group, Inc.

 



 



  2

   



 

ACKNOWLEDGMENTS

 



STATE OF KANSAS

)

 

 

)ss:

ACKNOWLEDGMENT FOR CORPORATION

COUNTY OF FRANKLIN

)

 



 

Be it Remembered that on this _____ day of September, 2017, before me, the
undersigned, a Notary Public, duly commissioned, in and for the county and state
aforesaid, came Douglas G. Evans, President of Altavista Energy, Inc., a
corporation of the State of Kansas, personally known to me to be such officer,
and to be the same person who executed as such officer the foregoing instrument
of writing on behalf of said corporation, and he duly acknowledged the execution
of the same for himself and for said corporation for the uses and purposes
therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the day and
year last above written.

 

_______________________________________

Notary Public

 

Appointment/Commission Expires:

 



STATE OF _________

)

 

 

)ss:

ACKNOWLEDGMENT FOR LLC

COUNTY OF _______

)

 



 

Be it Remembered that on this _____ day of September, 2017, before me, the
undersigned, a Notary Public, duly commissioned, in and for the county and state
aforesaid, came James A. Doris, Member of Mid-Con Drilling, LLC, personally
known to me to be such Member, and to be the same person who executed as such
Member the foregoing instrument of writing on behalf of said limited liability
company, and he duly acknowledged the execution of the same for himself and for
said limited liability company for the uses and purposes therein set forth.

 

In Witness Whereof, I have hereunto set my hand and official seal on the day and
year last above written.

 

_______________________________________

Notary Public

 

Appointment/Commission Expires:

 



  3

   



 

EXHIBIT A

 



BARKIS LEASE

 

Dated:

April 28, 1983

Filed:

 

Recorded:

Book 342, Page 380

Lessor:

Lloyd Barkis and Helen Barkis

Lessee:

Lloyd Barkis and Somerset Energy, Inc.

Legal Description:

The Northwest Quarter of Section 17, Township 16 South, Range 24 East, Miami
County, Kansas

 

NEVIUS LEASE

 

Dated:

September 28, 1978

Filed:

October 18, 1978

Recorded:

Book 267, Page 566

Lessor:

Walter E. Nevius and Myrtle F. Nevius, husband and wife

Lessee:

Somerset Energy, Inc. and Somerset Associates, a limited partnership

Legal Description:

The West Half of the Northeast Quarter (W/2 NE/4) of Section 17, Township 16,
Range 24, 80 acres; AND Beginning at a point 1287.7 feet South of the Northeast
corner of said Northeast Quarter (NE/4) of Section 17, said point being on the
East line of said Section 17; thence South along the East line of said Section
17, a distance of 330 feet; thence West, parallel to the North line of said
Section 17, a distance of 792 feet; thence North parallel to the East line of
said Section 17, a distance of 330 feet; thence East parallel to the North line
of said Section 17, a distance of 792 feet to the place of beginning, enclosing
6 acres, more or less, in Township 16 South, Range 24 East, Miami County,
Kansas; AND Beginning at the Northeast corner of Section 17, Township 16 South,
Range 24 East, Miami County, Kansas, thence South along the East line of said
Section 17, a distance of 1287.7 feet; thence West parallel to the North section
line of said Section 17, a distance of 792 feet; thence North parallel to the
East line of said Section 17, a distance of 1287.7 feet to the North line of
said Section 17; thence East along the North line of said Section 17, a distance
of 792 feet to the place of beginning; enclosing 23.4 acres, more or less; AND
the East Half of Southeast Quarter of Section 17, Township 16, Range 24, 80
acres, all in Miami County, Kansas. (Legal Description cited is from a title
opinion dated April 22, 2015.)

 

STAHL LEASE

 

Dated:

March 22, 1983

Filed:

September 8, 1983

Recorded:

Book 302 of Misc., Page 57

Lessor:

Bernard J. Stahl, a single man

Lessee:

Town Oil Company

Legal Description:

West Half of the Southwest Quarter of Section 17, Township 16 South, Range 24
East, Miami County, Kansas



 



  4

   



 



BROWN LEASE

 

Dated:

August 1, 1961

Filed:

August 8, 1961

Recorded:

Book 60, Page 123

Lessor:

Mildred Stewart, a widow

Lessee:

Lindel Fiehler and Robert Fiehler

Legal Description:

The North Fractional Half of Section 19, Township 16 South,

Range 21 East, containing 278 acres more or less, Franklin County,Kansas.

 

BIVINS LEASE

 

Dated:

April 14, 1954

Filed:

July 16, 1954

Recorded:

Book 48 of Misc., Page 303

Lessor:

Josephine E. Bivins and Ray Bivins, her husband, and Minnie Fiehler, a single
woman

Lessee:

Mrs Joe E. Carroll

Legal Description:

The North Half of the Southwest Quarter of Section Eighteen (18), Township
Sixteen (16), Range Twenty-one (21), Franklin County, Kansas

 

VAN HORN LEASES

 

Dated:

June 21, 1978

Filed:

August 9, 1978

Recorded:

Book 88, Page 459

Lessor:

Grace I. Van Horn

Lessee:

Town Bros. Oil Co.

Legal Description:

The East Half of the Southeast Quarter of Section 13, Township 16 South, Range
20 East, Franklin County, Kansas

 

Dated:

February 15, 1977

Filed:

December 2, 1977

Recorded:

Book 86, Page 453

Lessor:

Grace I. Van Horn

Lessee:

Town Bros. Oil Co.

Legal Description:

The South Half of the Southwest Fractional Quarter of Section 18, Township 16
South, Range 21 East, Franklin County, Kansas



 

 



5



 

 